Order entered November 7, 2012




                                              In The
                                   Court of 24peato
                           fiftb Misitritt of Memo at Malin
                                       No. 05-12-00825-CV

                                   CARL BENSON, Appellant

                                                 V.

                                J P MORGAN/CHASE, Appellee

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-10-11135-F

                                             ORDER
       The Court has before it appellant's October 15, 2012 motion to extend time to file brief

and appellee's November 2, 2012 response to that motion. The Court GRANTS the motion in

part and ORDERS appellant to file his brief within thirty days of the date of this order.

                                                                                      •


                                                       MOLLY F       NCIS
                                                       JUSTICE